Case: 3:19-cr-00014-CVG-RM Document #: 95 Filed: 06/11/19 Page 1 of 1

IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA, )
)
Plaintiff, )
) Criminal No. 2019-14
)
V. )
)
JULI CAMPBELL, )
)
Defendant. )
)

 

ORDER

 

Before the Court is defendant’s motion to modify conditions of release to eliminate the
requirement of electronic monitoring. [ECF 85]. Defendant represents that she has abided by
all of the conditions of her release, and that her pretrial services officer does not object to the
request. The government does not oppose the motion. [ECF 90].

The premises considered, it is hereby ORDERED that the motion is GRANTED and the
requirement of electronic monitoring is hereby eliminated. The balance of defendant’s release
conditions shall remain in place.

WM Wop
DATED: June 11,2019 7

RUTH MILLER
United States Magistrate Judge
